—Judgment, *635Supreme Court, New York County (Herbert Adlerberg, J., on speedy trial motion; Laura Visitacion-Lewis, J., at jury trial and sentence), rendered November 3, 1999, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. The period from February 9, 1999 to March 9, 1999 was correctly excluded as an adjournment granted at the request of the defendant (CPL 30.30 [4] [b]; People v Delacruz, 241 AD2d 328, lv denied 90 NY2d 939). The period from March 23, 1999 to April 14, 1999 was also correctly excluded, since the record establishes that defense counsel was on trial on both March 23, 1999 and April 6, 1999 and that defense counsel’s unavailability was the predominant cause of these adjournments (CPL 30.30 [4] [f]; People v Douglas, 264 AD2d 671, lv denied 94 NY2d 862). In view of these determinations, the amount of time that could be charged to the People falls below the statutory threshold and we therefore need not consider any other periods of delay. Concur — Nardelli, J. P., Williams, Tom, Andrias and Marlow, JJ.